         Case 5:19-cv-00122-R Document 20 Filed 02/26/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR
                  THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,              )
STATE OF ALASKA, STATE OF CALIFORNIA,  )
STATE OF COLORADO, STATE OF            )
CONNECTICUT, STATE OF DELAWARE,        )
STATE OF FLORIDA, STATE OF GEORGIA,    )
STATE OF HAWAII, STATE OF ILLINOIS,    )
STATE OF INDIANA, STATE OF LOUISIANA,  )
STATE OF MARYLAND, COMMONWEALTH        )
OF MASSACHUSETTS, STATE OF             )
MICHIGAN, STATE OF MINNESOTA, STATE    )
OF MONTANA, STATE OF NEVADA, STATE     )
OF NEW HAMPSHIRE, STATE OF NEW         )
JERSEY, STATE OF NEW MEXICO, STATE     )
OF NEW YORK, STATE OF NORTH            )                  CIV-19-00122-R
CAROLINA, STATE OF OKLAHOMA, STATE     )
OF RHODE ISLAND, STATE OF TENNESSEE,   )
STATE OF TEXAS, COMMONWEALTH OF        )
VIRGINIA, STATE OF WISCONSIN, and      )
DISTRICT OF COLUMBIA, ex rel. BRYAN    )
TICER,                                 )
                                       )
                       Plaintiffs,     )
v.                                     )
                                       )
OPTUM, INC., OPTUMRX, INC.,            )
UNITEDHEALTH GROUP, INC., CIGNA        )
CORPORATION, and CIGNA HEALTH AND LIFE )
INSURANCE COMPANY,                     )
                                       )
                       Defendants.     )


                                      ORDER

      The Court, having considered Kelli S. Price’s Motion to Withdraw as Attorney for

the State of Oklahoma (docket entry number 19), hereby GRANTS the motion.
             Case 5:19-cv-00122-R Document 20 Filed 02/26/21 Page 2 of 2




Accordingly, Kelli S. Price is hereby withdrawn as counsel for the State of Oklahoma in

this case.

       IT IS SO ORDERED this 26th day of February 2021.
